       Case 20-12141-mdc             Doc 47   Filed 09/29/20 Entered 09/29/20 15:50:08                  Desc Main
                                              Document     Page 1 of 4
Arthur Herring III
Pro Se
PO Box 43
Earlington, PA 18918
215.960.6229
Email: herthur20@protonmail.com

                                       United States Bankruptcy Court
                                       Eastern District of Pennsylvania

                Arthur Herring III                         :     No. 20-12141
                    Debtor                                 :        Chapter 7
                                                           :

             Reply to Motion by Matt Nahrgang for Expedited Withdrawal as Counsel for Arthur Herring III

1. To review, until July 2018, Debtor had a 39 year business using “voice lie detection” as his business. The only
      proven system for it is called Voice Stress Analysis. The equipment is called PSE (Psychological Stress Evaluator).
2. Debtor used its various tests, sold the PSE and trained various people to perform lie detection in their professions.
3. There are about 25 various imitations claiming they are “voice lie detectors”. None of them have proven accuracy
      any better than a coin toss.
4. On or about July 2018, a federal lawsuit was filed in Florida by a business called Nitv against Arthur Herring III and his
     business called Dektor.
5. Arthur Herring III and Dektor never, at any time, in any way, had any connection to or in Florida.
6. Since 1988, Nitv has been a so-called “business” selling their gadgets called Cvsa as “voice lie detectors” and training
     to only various law enforcement types: police, sheriff, prisons, district attorneys and college police nationwide.
7. Various nationwide and worldwide news media have documented Nitv, Cvsa and its owners as only a scam for
    30 years.
8. Because of my efforts, in 2006, ABC News did a major investigation of Nitv, Cvsa and its then current owner Charles
      Humble.
9. During the ABC News story (which can still be seen on the internet): Humble admitted that after selling the Cvsa (a
   device he claimed he invented) for 20 years still had no independent studies that proved the Cvsa was any better
   than a coin toss, the military banned his Cvsa and humble’s title of “Dr” (PhD) was fake and was bought from a one
      room store in 1987 calling itself Indiana Christian University..
10. An international news website, Vancouver Sun, in 2011, also verified those facts by ABC News that Nitv, Cvsa and
     Humble were a fraud in their major investigation story.
11. A so-called “study” in 2012 and used by Nitv as “proof Cvsa was “98% accurate” has been proven to be a fake.
12. The study is only an article and never mentions Nitv or cvsa in any way. The “journal” it was in was also proven to be
     fake and made up by Nitv to convince law enforcement to buy Cvsa.
13. Nitv/owners have made an estimated $75 million from their scam so far.
14. Nitv has claimed sales to 2,700 law enforcement departments nationwide without any proof.
15. Every profession tries to protect their profession from fake people and fake products.
16. Debtor, acting as a whistle blower, in his business for 39 years, has been exposing fake lie detectors, including
     Nitv and Cvsa, to protect the public from being falsely accused and ruining the 50 year reputation of the real PSE
      system.
17. Nitv and its owners have used the federal courts for 30 years as weapons, using completely made up lawsuits, simply
       to waste their “enemies” money and to put them out of business.
18. Nitv/lawyers (Desousa Law, Advisor Law) knowingly made up the lawsuit against Herring and his then business
     Dektor claiming loss of Cvsa sales that Nitv/lawyers knew at the time the Complaint was filed to be false.
       Case 20-12141-mdc           Doc 47     Filed 09/29/20 Entered 09/29/20 15:50:08                 Desc Main
                                              Document     Page 2 of 4
19. For example, in #80 of Nitv’s Complaint against Dektor, nitv/lawyers claim Nitv never lost any sales from law
        enforcement as Debtor had claimed on Debtor’s Dektor website for years.
20. Since Nitv only sells to law enforcement (not private sector) then why was Nitv/lawyers suing Debtor for loss of sales
     if Nitv never had any loss of sales as they claimed? Nitv claimed losses of about $17 million because of Debtor at
     trial.
21. At the December 2019 damage trial, Nitv brought a CPA who claimed Nitv had 2,700 “buyers”, but admitted he
     never had any contact information to verify the “buyers” were real.
22. Nitv/lawyers could only produce one letter, from one department, who claimed he would not buy any more Cvsa’s
    because of information on my website exposing Nitv and Cvsa as a fraud for 30 years.
23. Despite not having any proof that Nitv had suffered any real losses because of Debtor, the judge still awarded Nitv
    about $850,000 in damages.
24. Nitv knowingly had submitted a fake affidavit, under penalty of perjury, by a “unknown” person, Mosquera, to keep
     the lawsuit in Florida. In fact, Mosquera worked at Nitv as their sales manager for Latin America.
25. Nitv still owes almost $1 million, after about ten years, that they refuse to pay from a lawsuit they lost for liable.
26. Recently, a lawsuit was filed against Nitv for fraud in Arkansas.
27. In 1999, Nitv admitted in Federal Court that Cvsa was not capable of lie detection after they lost a product liability
     lawsuit on Cvsa.
28. Nitv has been routinely sued and losses. Even then, Nitv/lawyers still achieves its goal of wasting the plaintiff’s
     money and usually putting the plaintiff’s business out of business by dragging out legal proceedings to waste billing
       hours. Nitv’s law firm, Advisor Law, brags on its website it knows how to hide assets to avoid having them seized in
       a lawsuit. So far, Nitv has used that to their benefit in cases.
29. In 2019, because of my efforts, the Florida attorney general’s office opened a criminal investigation on Nitv and its
      owners Charles Humble, wife Lourdes, James Kane, wife Olga, CFO) for fraud, mail fraud, wire fraud and cocaine
      importation.
30. Nitv’s constant lawsuits, using the courts as weapons, must be categorized as SLAPP.
31. Nitv’s lawyers, knowing Debtor’s lawsuit was made up, have committed various counts of contempt upon both the
   Florida courts and the Pennsylvania courts, both now and back in early 2019 during the previous attempt by Debtor
     to get bankruptcy discharge with lawyer Eisenberg which Nitv/lawyers demanded to be stopped only to keep the
      lawsuit going on for their own financial gain.
32. Debtor had hired bankruptcy lawyer Eisenberg and his daughter, with a total of 75 years of bankruptcy law, in early
    2019 and paid them about $5,000 to do the work.
33. Eisenberg, knowing Debtor had no constant income, still filed Chapter 13 instead of chapter 7.
34. Nitv/lawyers showed the court the discharge should be voided because it was the wrong one. The court agreed and
    the trial went on for another 9 months.
35. Because Debtors lawyers in Florida basically wasted about $35,000 doing very little, Debtor fired him. Without any
      funds left, Debtor had to proceed Pro Se for the rest of the trial, despite filing many motions and massive amounts
     of documents, Debtor lost in December 2019.
36. In early 2020, Debtor met lawyer Nahrgang. Bankruptcy was discussed.
37. In March 2020, Nahrgang was paid $1,000 for consultations and work.
38. In April 2020, Nahrgang was paid $3,335 for more work.
39. In early June 2020, Nahrgang said he wanted $5,000 more to complete all work needed for the rest of the case. I
     paid him $2,500 several days later and $2,500 a week or so after that. I have paid Nahrgang a total of about
     $10,000 for my case.
40. All money paid to Nahrgang came directly from my elderly mother.
41. The $5,000 paid Nahrgang to complete the case was both a oral and written (checks) agreement for a specific
     purpose.
42. By quitting, Nahrgang has broken the agreement, Breach of Contract, without good reason.
43. Because Debtor has no funds left, Debtor is asking this Court to order Nahrgang to repay Debtor the $5,000.
       Case 20-12141-mdc           Doc 47     Filed 09/29/20 Entered 09/29/20 15:50:08                Desc Main
                                              Document     Page 3 of 4
44. On Wednesday September 16, Debtor mailed a four page letter and 21 various Exhibits to this honorable Judge to
    educate this court about why this bankruptcy had to be filed. Due to the completely made up lawsuit by
     Nitv/lawyers and that Nitv’s ongoing efforts to be separated from the discharge, Nitv/lawyers were using the court
    again as a weapon so Debtor could not “move on”, put this matter behind and begin to reestablish a livelihood at
     age 67.
45. On Sunday night, September 20, a major hot water heater issue needed immediate attention at another location.
46. Until Tuesday night, September 22, Debtor did not have access to email or cell service due to the plumbing crisis.
47. On September 21, Nahrgang sent Debtor email demanding he would quit if Debtor did not remove the documents
    that were filed without me asking them to be.
48. Nahrgang had emailed Nitv’lawyers and claimed he had been in contact with me. That was a lie.
49. On September 22, Nahrgang filed his Motion to quit. He still had not talked to me.
50. Without waiting to hear from me to hear my explanation, Nahrgang acted in a extremely unprofessional manner and
    could not wait to quit, even after being paid $10,000 for some paper work.
50. Late Tuesday night (September 22), I see for the first time Nahrgangs emails. I send him one asking what is going on.
51. According to Nahrgang’s pleading in his Motion to Quit, he has clearly said I was a very lousy client because I
    disagreed with him many times. To my knowledge, there is no law where a person could not disagree with someone,
    whether that person is a lawyer, doctor, auto mechanic, etc. With 39 years as a lie detection expert, I take an active
    role in all of my affairs. Debtor had lost $5,000 to Eisenberg who totally fouled up, I lost about $35,000 to two
    lawyers in Florida who I hired to defend me and I never met because I live in Pennsylvania and now I lost
     $10,000 to Nahrgang. This matter is not something to be taken lightly.
52. In Nahrgang’s Motion 3c, he claims my conduct is “repugnant”. What is he referring to? A simple “I do not want to
     be his lawyer” is all that is needed if he wants to quit.
53. In Nahrgang’s Motion 3d, he claims I did not communicate with him after I sent my letter and documents to the
     Judge on September 16 and that, to him proved I wanted to be Pro Se. Common sense says if I wanted to be Pro Se,
     WHY did I pay him $10,000 instead of me being Pro Se from the beginning and not spending any money.
54. At NO time, did I ever think I had to ask Nahrgang’s permission to send a private letter to the Judge on my case as
     Nahrgang is indicating. I knew that this court had very limited background knowledge of the Florida lawsuit, so I
       wanted this Court to know completely why Debtor’s bankruptcy had to be filed. It had nothing to do with Debtor’s
      poor money management, credit card abuse, losing a job, etc. It had everything to do with a business scam and its
       lawyers that had unlimited “deep pockets” to ruin people using the courts as weapons, as they have done to many
        others for 30 years.
55. It is very clear, Nahrgang does not want to be my attorney. I gave him the $10,000 he wanted without any
   discussion. His insults about me, his lies about me as a client to this court in his Motion to quit
    and his apparent degrading comments about me to Nitv’s lawyers are not what I want to see in my lawyer.
56. I have no objection to having Narhgang quit. I am once again left Pro Se in the middle of urgent legal action
      because of another lawyer taking my money and gave me very little for it.
57. This Reply, its many facts itemized and the many Exhibits I sent to this court last week that cannot be disputed in any
     way prove beyond any doubt Nitv/lawyers are using the Courts only as weapons to ruin people for financial gain.
58. I am asking this Court to refuse Nitv/lawyers request to be separated from the discharge if this court grants it to me.
     Nitv/lawyers cannot be rewarded for their SLAPP type lawsuits on me and many others over 30 years.
59. Nitv/lawyers thousands of contempt of court violations in Nitv’s lawsuit against Debtor and Nitv/lawyers continued
     use of contempt violations (filing false documents, lying in front of a court, proceedings are false or fraudulent)
     during this bankruptcy case for only their financial gain cannot be ignored by this court.
60. Nitv lawyers are officers of the court and they must be held accountable for their actions.
61. Nitv lawyers demanded documents proving facts about Nitv, its owners and Cvsa be deleted from various news
      websites with the threat of federal lawsuits if they were not deleted.
62. Since those Nitv lawyers read those documents they wanted deleted, they knew Nitv was a fraud and were
     conducting criminal activity nationwide.
       Case 20-12141-mdc           Doc 47    Filed 09/29/20 Entered 09/29/20 15:50:08                 Desc Main
                                             Document     Page 4 of 4
63. All money Nitv makes is from their scam of selling from fake lie detectors and unreliable training.
64. By any definition, when a product has no independent proof that it works or is real, then it is a fraud, a felony.
65. To date, Nitv has no independent proof that its Cvsa lie detector has any accuracy better than a coin toss (50%) and
    certainly not Nitv’s claim Cvsa is “98% accurate” as Nitv has claimed for 30 years in their ads and website.
64. All money Nitv lawyers receive is from Nitv’s crimes of fraud.
65. The Nitv lawyers knew that fact since they filed the lawsuit (maybe long before) against Debtor in 2018 because Nitv
        lawyers had read the documents on Debtors news site and other various news websites exposing the Nitv/cvsa
       scam.
66. Therefore, under the rules for lawyers, Nitv lawyers Desousa Law (Desousa), Advisor Law (D’Loughy) and Weisgold
      Law (Dean Weisgold), were obligated to quit the case, but they did not only for personal financial
        gain by using the courts as their personal enforcer.
67. If Nitv/lawyers gets the separation from Debtor’s discharge as they want, their ongoing criminal activity and
     using the courts as their personal thugs to ruin people, will prove to Nitv/lawyers that crime does pay.
68. Nitv/owners scam of selling fake lie detectors on law enforcement departments nationwide for 30
     years have resulted in millions of criminal cases being ruined, millions of innocent people being falsely accused and
      their lives being ruined.




Reply to Motion by Matt Nahrgang for Expedited Withdrawal will be electronically mailed to:

Matt Nahrgang- mnahrgang@verizon.net

Dean Weisgold- dean@weisgoldlaw.com

James D’loughy- jdloughy@advisorlaw.com

Dan desousa- ddesouza@desouzalaw.com
